Exhibit 4.11 AMENDMENT NO. 1 TO THE PETROCHEMICAL NAPHTHA PURCHASE AGREEMENT ENTERED INTO BY, ON THE ONE PART, PETRÓLEO BRASILEIRO S.A. – PETROBRAS, AND, ON THE OTHER PART, BRASKEM S.A., AS FOLLOWS: PETRÓLEO BRASILEIRO S.A. — PETROBRAS, a mixed-capital company, with its principal place of business at Avenida República do Chile, 65, in the city of Rio de Janeiro, State of Rio de Janeiro, enrolled in the National Register of Legal Entities under No 33.000.167/0001-01, hereinafter referred to as PETROBRAS, herein represented by its Executive Marketing and Sale Manager, Mr. José Raimundo Brandão Pereira, and BRASKEM S.A., a company with its principal place of business at Rua Lemos Monteiro, 120, Butantã, São Paulo — SP, enrolled in the National Register of Legal Entities of the Ministry of Finance under No 42.150.391/0001-70, hereinafter referred to as BRASKEM, herein represented by the signatories appointed, jointly referred to as PARTIES, Whereas: · On July, 24, 2009, PARTIES entered into the Petrochemical Naphtha Purchase Agreement (“Agreement”), with a term of effectiveness of five (5) years, starting on March 01, 2009, with the possibility of tacit renewal for a sole period of other five (5) years, if neither PARTY states, in writing, within at least one (1) year in advance, its lack of interest in such tacit renewal of the Agreement; · On February 18, 2013, PETROBRAS sent a mail to BRASKEM where it stated that it was not interested in the tacit renewal of the
